UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          6/21/2021
 Jonathan Herrera,

                                 Plaintiff,
                                                            1:20-cv-04907 (VEC) (SDA)
                     -against-
                                                            ORDER
 Commissioner of Social Security,

                                 Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The extended deadline for the Commissioner to respond to Plaintiff’s motion for EAJA

fees expired on June 17, 2021. (See 6/4/21 Order, ECF No. 25.) Unless the Commissioner responds

to Plaintiff’s motion by 5:00 p.m. on June 22, 2021, the motion shall be considered as unopposed.

SO ORDERED.

DATED:        New York, New York
              June 21, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
